United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2352
                                   ___________

United States of America,            *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
     v.                              * District of Nebraska.
                                     *
Tony Skannell, also known as Tomcat, * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: June 26, 2008
                                Filed: June 30, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Tony Skannell challenges the 360-month prison sentence the district court1
imposed for a drug offense following remand for resentencing in light of United States
v. Booker, 543 U.S. 220 (2005). We affirm.

      After careful review, we conclude that Skannell’s arguments regarding his
career-offender status and the requirements of 21 U.S.C. § 851 are foreclosed by our
decision in his prior appeal. See United States v. Behler, 100 F.3d 632, 635 (8th Cir.
1996) (on remand, all issues decided by appellate court become law of case, and


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
sentencing court is bound to proceed within scope of any limitations imposed on its
function at resentencing by appellate court); United States v. Bartsh, 69 F.3d 864, 866
(8th Cir. 1995) (under law-of-case doctrine, decision in prior appeal is followed in
later proceedings unless party introduces substantially different evidence, or prior
decision is clearly erroneous and works manifest injustice).

       Skannell also argues that, in resentencing him, the district court abused its
discretion by giving too much weight to his criminal history while not adequately
considering what would be a just punishment. This argument fails. Skannell’s
extensive criminal history was a proper consideration, and we hold that his within-
Guidelines-range prison sentence is reasonable. See 18 U.S.C. § 3553(a)(1) (in
determining particular sentence, court shall consider, inter alia, history and
characteristics of defendant); Gall v. United States, 128 S. Ct. 586, 597 (2007)
(appellate court must review sentence under abuse-of-discretion standard regardless
whether sentence imposed is inside or outside Guidelines range); Rita v. United States,
127 S. Ct. 2456, 2462 (2007) (approving appellate presumption of reasonableness for
sentences that reflect proper application of Guidelines); United States v. Harris, 493
F.3d 928, 932 (8th Cir. 2007) (applying presumption of reasonableness), cert. denied,
128 S. Ct. 1263 (2008); United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir.
2005) (reasonableness of sentence is reviewed for abuse of discretion, which occurs
if court fails to consider relevant factor that should have received significant weight,
gives significant weight to improper or irrelevant factor, or considers only appropriate
factors but commits clear error of judgment in weighing factors).

      Finally, we decline to address the merits of Skannell’s reply-brief argument
regarding the “crack cocaine amendment” because that issue is not properly before us.
See United States v. King, 518 F.3d 571, 576 (8th Cir. 2008) (request for reduction of
sentence in light of Guidelines amendment must be decided by district court in first
instance).

      Accordingly, the judgment is affirmed.
                      ______________________________

                                          -2-